Exhibit 3.1 ROSS MILLER Filed in the office of Document Number Secretary of State /s/ Ross Miller 20140733073-10 204 North Carson Street, Suite 4 Ross Miller Filing Date and Time Carson City, Nevada 89701-4520 Secretary of State 10/28/2014 7:01 AM (775) 684-5708 State of Nevada Entity Number Website: www.nvsos.gov E0546002014-9 ARTICLES OF INCORPORATION (PURSUANT TO NRS 78) USE BLACK INK ONLY – DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICE USE ONLY 1.Name of Corporation: Jarex Solutions Corp. 2. Registered xCommercial Registered Agent: INCORP SERVICES, INC. Agent for Service Name of Process: (check only one box) Address City Zip Code Optional Mailing Address City State Zip Code 3. Authorized Stock: (number of shares Number of shares Par value Number of shares corporation is with par value: 75000000 per share: $0.0010 without par value: 0 authorized to issue) 4.Names & Addresses JAROSLAVNA TOMSA of the Board of 1. Name Directors/Trustees: (each Director/Trustee 2- SUITE 400
